WiNsnow, C. J.
The trial judge granted a nonsuit on-the express ground of contributory negligence. AVe are not-to be understood as expressing approval of this reason for the-ruling. The outward swing of the end of a long car like-the one in question when rounding the sharp curve at a street corner is quite surprising in extent to one who has not given the matter serious attention, and we should not wish to say *528that every person who knows there is some -outward swing-must be held guilty of contributory negligence because be underestimated its extent and thus found bimself struck when he thought himself safe. We are, however, of opinion that the judgment was right because no negligence was shown on the part of the defendant. The business of the motorman is to operate the car with reasonable celerity for the accommodation of the traveling public, obeying city ordinances and exercising due care to protect from injury not only those who are passengers on his car but those who are in the street. He cannot move his car from the tracks, and he must certainly be entitled to assume that people on the street in apparent possession of their faculties, who see his car approaching and are then out of harm’s way, will not allow themselves to come within reach of the car. The situation here was clearly not one which would lead the motorman to suppose there was any danger of injury to the plaintiff. He knew that she 'was waiting for the car and that she saw it approach. He knew also that he had signaled to her to go to the far corner ■and that she had seen and comprehended the signal and had started for that corner. Under these circumstances, and in the absence of any ordinance prescribing any different' rule-of action, we are unable to say that there was any fact from which a jury could find negligence in the handling of the car. It is true that it appears that the speed of the car was increased from about three to about six miles per hour, but we see no evidence of negligence here. We suppose it to be a well known fact that in rounding a sharp curve on an up grade with a long and heavy car there is much friction by the grinding of the wheels on the inside of the rails and consequent necessity for greater power and speed in order to make the curve successfully. South Covington & C. St. R. Co. v. Besse, 33 Ky. L. Rep. 52, 108 S. W. 848, 16 L. R. A. n. s. 890; Widmer v. West End St. R. Co. 158 Mass. 49, 32 N. E. 899.
By the Court. — Judgment affirmed.